Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants amendments to the specification including variable A and compounds EX5, EX57, and EX58 overcomes all of the issues raised in the non-final Office action.  Additionally, Applicants have corrected for typographical errors in paragraphs 0008 and 0019, and have corrected several structures as shown in paragraphs 0021, 0049, 0067, 0079, 0091, and 0097.  Applicants amendments to claims 1, 3, and 10 overcome the claim objections in the previous Office action.  Claim 3 has been amended to be an independent claim, thus overcoming the 112(d) rejection.  Variable is now included in independent claim 1, overcoming the 112(b) rejection of claims 1-13.  The prior art rejections to Choi et al. (KR-20160107669) and Heo et al. (WO 2017188679) have been withdrawn due to Applicants amendments.  Variable A in independent claim 1 is required to have at least two five-membered rings (formulae 3 and 4) or an aromatic amine of formula 5, which is a feature not taught or suggested by either Choi et al. or Heo et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766